Case 2:20-cv-12880-JMV-JAD Document 31 Filed 11/17/20 Page 1 of 2 PagelD: 242

GIORDANO, HALLERAN & CIESLA, P.C.

A PROFESSIONAL CORPORATION

ATTORNEYS AT LAW
WWW.GHCLAW.COM

MICHAEL J. CANNING, ES Me ROAD

. » ESQ. 125 HALF MILE ROAD
SHAREHOLDER SUITE 300
CERTIFIED CIVIL TRIAL ATTORNEY RED BANK. NJ 07701
MCANNING@GHCLAW.COM 732) 741-3900
DIRECT DIAL: (732) 219-5482 (732) 741-

FAX: (732) 224-6599

November 17, 2020

Client/Matter No. 22826/1

Via eCourts

Honorable John Michael Vazquez

United States District Court

District of New Jersey

Frank R. Lautenberg U.S.P.O and Courthouse
2 Federal Square, Room 417

Newark, New Jersey 07102

Re: Daniel D’Ambly v. Christian Exoo a/k/a Antifash Gordon, et als.
Civil Action No. 2:20-cv-12880-JMV-JAD

Dear Judge Vazquez:

This office represents Defendant, Cohen, Weiss and Simon LLP (“CWS”). On November
9, 2020, CWS filed a motion to Dismiss Count XIII of Plaintiff's Complaint, which is returnable
before Your Honor on December 7, 2020. On November 17, 2020 CWS served upon Plaintiff's
counsel a Motion for Sanctions pursuant to Fed.R.Civ.P. 11 (c). These pleadings were served
upon Plaintiffs counsel in accordance with the 21-day safe harbor period under Fed.R.Civ.P. 11
(c) (4) and will not be filed with the Court until after the expiration of the 21-day safe harbor
period.

As the pending motion to dismiss the Complaint is scheduled for December 7, 2020, we
respectfully request that the Court carry the motion to dismiss until the next motion date of
December 21, 2020 so that Plaintiff will have the full 21-day safe harbor period in which to
dismiss the Complaint with prejudice before the Court rules on the motion to dismiss.

Very truly yours,

Yileal p Corr

MJC/cmt MICHAEL J. CANNING

 

RED BANK ¢ TRENTON ¢ NEW YORK CITY
Case 2:20-cv-12880-JMV-JAD Document 31 Filed 11/17/20 Page 2 of 2 PagelD: 243

GIORDANO, HALLERAN & CIESLA

A Professional Corporation
ATTORNEYS-AT-LAW

Honorable John Michael Vazquez
November 17, 2020
Page 2

cc: Patrick Trainor, Esq. (via eCourts)
Lauren James-Weir, Esq. (via eCourts)
Richard Scharlat, Esq. (via eCourts)
Christopher Marlborough, Esq. (via eCourts)

 

RED BANK « TRENTON « NEW YORK CITY
